DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsay et al (US Patent 9289249B2).
Ramsay discloses a stylet screw driver assembly (bone anchors and surgical instruments with integrated guide tip, Fig. 5A-D and 7A-B).  Specifically in regards to claim 1, Ramsay discloses screw driver assembly (510) comprising a body (512) having a proximal end (end having 528), a distal end (end with 514) and a lumen (lumen for passing 740) therethrough, the distal end (514) being configured to hold a spinal screw (506); a handle portion (738) having a proximal end, a distal end (end adjacent 742) and a lumen therethrough (lumen for passage of 702), the distal end being coupled to the body (512) and the proximal end having a button mechanism (770) (Ramsay discloses a stylet 740 which can be used with the tool 510 instead of stylet 540 and the stylet 740 discloses a release button 770 that can be used to adjust the length of the stylet 702.) (Fig. 5A-5D; and Col. 14 lines 34-65, Col. 15 lines 10-25; Col. 16 lines 39-63, Col. 17 lines 19-24, Col. 20 lines 10-46).  Ramsay also discloses a stylet assembly (740) configured for insertion in the lumen (lumen for passing 740 in 512) having a stylet (702) and a screw length adjustment portion (portion 772 of 702 that interact with 770) configured to set the stylet assembly length (740) based on a screw length and a stylet tip protrusion portion configured to engage the button mechanism (770) to adjust an exposed tip protrusion length (Ramsay discloses a stylet 740 which can be used with the tool 510 instead of stylet 540 and the stylet 740 discloses a release button 770 that interacts with grooves 772 on stylet to adjust the length of the stylet 702.) (Fig. 7A-7B and 5B-D; and Col. 20 lines 10-46 and Col. Col. 15 lines 10-25; Col. 16 lines 39-63).
In regards to claim 3, Ramsay discloses wherein adjustment of the stylet (702) includes impacting the stylet (702) to advance the stylet relative to the spinal screw (506) (Col. 2 lines 53-59).
In regards to claim 9, Ramsay discloses wherein the handle (528) includes a screw driver/ratcheting handle configured to rotate the screw (528) (The handle 528 is used to turn engagement end 514 to drive screw 506 into place.) (Fig. 5A-5D; and Col. 14 lines 41-43).

In regards to claim 10, Ramsay discloses a stylet screw driver assembly (bone anchors and surgical instruments with integrated guide tip, Fig. 5A-D and 7A-B).  Specifically, Ramsay discloses a stylet screw driver (510) comprising a lumen (lumen for passing 740) and a proximal end having a button mechanism (770) and a distal (end with 514) configured to couple with a screw (506) (Ramsay discloses a stylet 740 which can be used with the tool 510 instead of stylet 540 and the stylet 740 discloses a release button 770 that interacts with grooves 772 on stylet to adjust the length of the stylet 702.) (Fig. 5A-5D; and Col. 14 lines 34-65, Col. 15 lines 10-25; Col. 16 lines 39-63, Col. 17 lines 19-24, Col. 20 lines 10-6).  Ramsay also discloses a stylet assembly (740) having a stylet (702) and a screw length adjustment section (portion 772 of 702 that interact with 770) and a stylet tip protrusion portion slidably positioned within the lumen (lumen in 512), the screw length adjustment section (section of 702 having 772) configured to set the stylet assembly length based on a screw length and the stylet tip protrusion portion configured to engage the button mechanism (770) to adjust an exposed tip protrusion length  from the distal end of the stylet screw driver (Ramsay discloses a stylet 740 which can be used with the tool 510 instead of stylet 540 and the stylet 740 discloses a release button 770 that interacts with grooves 772 on stylet to adjust the length of the stylet 702.) (Fig. 7A-7B and 5B-D; and Col. 20 lines 10-46 and Col. Col. 15 lines 10-25; Col. 16 lines 39-63).
In regards to claim 11, Ramsay discloses a button mechanism (770) is configured to releasably engage a plurality of slots (772) of the stylet tip protrusion portion to stop the stylet at a selected exposed tip protrusion length (Fig. 7A-B; and Col. 20 lines 10-46).
In regards to claim 12, Ramsay discloses wherein the button mechanism (770) is further configured to disengage the plurality of slots (772) to advance the stylet (702) assembly axially to move to a new screw tip protrusion length (Fig. 7A-B; and Col. 20 lines 10-46).
In regards to claim 13, Ramsay discloses wherein advancement of the stylet (702) includes impacting the stylet to advance the stylet relative to the spinal screw (Fig. 7A-B; and Col. 20 lines 10-46 and Col. 2 lines 53-59).
In regards to claim 16, Ramsay discloses wherein the handle (528) includes a screw driver/ratcheting handle configured to rotate the screw (528) (The handle 528 is used to turn engagement end 514 to drive screw 506 into place.) (Fig. 5A-5D; and Col. 14 lines 41-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Dziedzic et al (US Patent Pub. 20080243190A1).
Ramsay discloses a screw driver assembly comprising a body having a handle with a stylet adjustment mechanism thereon, and a stylet assembly having a length adjustment portion.  In regards to claims 4-5, Ramsay discloses a mechanism (544) to adjust engage/disengage the stylet assembly (740) on a series of grooves (742) (Fig. 5a-d,7a-b; and Col. 16 lines 55-63 and Col. 15 lines 10-25).  However, Ramsay is silent as to the mechanism comprising a button.
Dziedzic discloses a screw driver assembly.  Specifically in regards to claims 4-5, Dziedzic discloses a screw driver assembly (10) wherein the button mechanism (34) is configured to hold an assembly (14) in the body, and wherein the button mechanism (34) is further configured to disengage the assembly (14) to advance the assembly (14) axially to change the exposed tip protrusion length (Fig. 1-3B; and Page 2 Para. [0033]-Page 3 Para. [0036] and Page 3 Para. [0038]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the mechanism (544) of Ramsay to be a button mechanism that engages the slots on the stylet assembly as taught in Dziedzic in order to have a simpler release mechanism.
In regards to claim 6, Ramsay in view of Dziedzic disclose a screw driver assembly comprising a body having a handle with a stylet adjustment mechanism thereon comprising a button mechanism, and a stylet assembly having a length adjustment portion.  Ramsay further discloses wherein the advancement of the stylet (702) includes disengagement of the adjustment mechanism and impact the stylet to advance the stylet relative to the spinal screw (Col. 2 lines 53-59).
In regards to claim 7, Ramsay in view of Dziedzic disclose a screw driver assembly comprising a body having a handle with a stylet adjustment mechanism thereon comprising a button mechanism, and a stylet assembly having a length adjustment portion.  Ramsay further discloses wherein the stylet (702 attached to 740) protrusion portion includes a plurality of slots (772)  configured to engage the button mechanism (770) to stop the stylet (702) at a selected tip protrusion length (Ramsay discloses wherein the threads on the stylet assembly can be in the form of grooves instead that do not form a continuous thread.) (Fig. 5a-5d and 7A-B; and Col. 16 lines 55-63).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Dziedzic as applied to claim 7 above, and further in view of DiVincenzo et al (US Patent Pub. 2018/0368893A1).
Ramsay in view of Dziedzic disclose a screw driver assembly comprising a body having a handle with a stylet adjustment mechanism thereon comprising a button mechanism, and a stylet assembly having a length adjustment portion.  In regards to claim 8, Ramsay discloses a mechanism (544) to adjust engage/disengage the stylet assembly (740) on a series of grooves (742) (Fig. 5a-d,7a-b; and Col. 16 lines 55-63 and Col. 15 lines 10-25).  However, the combination is silent as to the stylet assembly having labels proximate each slot.
DiVincenzo discloses a screw driver assembly.  Specifically in regards to claim 8, DiVincenzo discloses a plurality of slots (763) include screw length labels (764) proximate each slot (763) (Fig. 9F-9G; and Page 10 Para. [0102]-[0104]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the grooves (742) of the stylet assembly (740) of Ramsay to have labels proximate each groove as taught in DiVincenzo in order to be able to adjust the stylet according to the length of bone anchor assembly used (Page 10 Para. [0102]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view in view of DiVincenzo et al (US Patent Pub. 2018/0368893A1).
Ramsay discloses a screw driver assembly comprising a screw driver with a distal end configured to couple with a screw and a stylet assembly.  In regards to claim 15, Ramsay discloses the stylet (702) having a plurality of slots (772) (Fig.7a-b).  However, Ramsay is silent as to the stylet having labels proximate each slot.
DiVincenzo discloses a screw driver assembly.  Specifically in regards to claim 15, DiVincenzo discloses a plurality of slots (763) include screw length labels (764) proximate each slot (763) (Fig. 9F-9G; and Page 10 Para. [0102]-[0104]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the slots (772) of the stylet (702) of the stylet assembly (740) of Ramsay to have labels proximate each groove as taught in DiVincenzo in order to be able to adjust the stylet according to the length of bone anchor assembly used (Page 10 Para. [0102]).

Response to Arguments
Applicant’s amendments filed on 8/31/22 have overcome the previous 112 rejections and drawing objections which are withdrawn.
Applicant's arguments filed 08/31/22 have been fully considered but they are not persuasive. Applicant argues against the Ramsay reference stating that the reference does not discloses a button mechanism on a handle coupled to the body that is configured to engage a plurality of slots to adjust the stylet length.  Ramsay discloses a stylet 740 (Fig. 7a-7b) which can be used with the tool 510 instead of stylet 540 (Fig. 5b-5d) wherein the stylet 740 discloses a release button 770 on the handle 738 that interacts with grooves 772 on stylet to adjust the length of the stylet 702 as needed .(Fig. 7A-7B and 5B-D; and Col. 20 lines 10-46).  This portion of the Ramsay reference relied herein renders the limitations of the claims obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775